Citation Nr: 1435914	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 1992, for the grant of service connection for headaches and decreased memory due to traumatic brain injury (TBI).

2.  Entitlement to an initial disability rating for headaches and decreased memory due to traumatic brain injury (TBI) in excess of 10 percent prior to October 15, 2008, and in excess of 40 percent thereafter. 

3.  Entitlement to a compensable disability rating for lacerations of the right leg in the region of the right knee.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and his mother


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active service from September 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A July 2009 decision denied the Veteran's claim for an increased rating for his right knee lacerations.  The July 2009 decision also granted service connection for TBI and assigned a 40 percent disability rating effective October 15, 2008.  

At the time of certification to the Board, the issue of entitlement to an effective date prior to October 15, 2008 for the grant of service connection for TBI was also on appeal.  In a September 2013 decision, the RO found clear and unmistakable error in a January 1993 rating decision that denied service connection for TBI.  The RO found service connection for TBI was warranted effective June 26, 1992, and assigned a 10 percent disability rating prior to October 15, 2008.  

The Veteran, his wife, and his mother testified before the undersigned during a hearing at the RO in September 2013.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disabilities affect his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the course of the appeal, the Veteran has alleged that his service-connected disabilities, in particular his TBI, render him unemployable.  Accordingly, the issue of entitlement to TDIU has been raised.

The issues of entitlement to service connection for arthritis of the right knee, obesity, and an acquired psychiatric disorder and entitlement to increased ratings for right hand and facial scars have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to TDIU and an increased rating for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for headaches and decreased memory due to TBI on June 26, 1992, within one year of separation from active service in April 1992.  

2.  The claim was denied in a January 1993 decision, which was later determined to be the result of clear and unmistakable error. 

3.  Throughout the period of the appeal, the service-connected right knee scars are characterized as painful with an area of less than six square inches, and have not resulted in limitation of function of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 10, 1992, for the grant of service connection for headaches and decreased memory due to TBI, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).

2.  The criteria for a disability rating of 10 percent, but no higher, for a right knee scars are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in January 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, and VA treatment records have been associated with the claims file.  The Veteran has not indicated that any other VA treatment reports relevant to his psychiatric disability currently exist, nor has he requested that the VA attempt to obtain any private treatment records.

The Veteran was afforded a VA examination in February 2009.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report contains sufficient information to rate the Veteran's right knee scars under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus and severity.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  It is noted that the testimony rendered formed the basis for prior remands to provide the Veteran with pertinent examinations addressing his claimed disabilities and the relationship between such and his military service.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

II.  Effective Date of Service Connection for TBI

In general, the effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran separated from service on April 9, 1992.  The Veteran originally filed his claim for TBI in June 1992.  The RO denied the claim in January 1993.  In a September 2013 decision, the RO found clear and unmistakable error in the January 1993 rating decision that denied service connection for TBI.  The RO found service connection for TBI was warranted effective June 26, 1992, and assigned a 10 percent disability rating prior to October 15, 2008.  As the Veteran's claim for service connection was received within one year after separation from service, the Board finds the effective date for the award of service connection for headaches and decreased memory due to TBI should be the day following separation from active service, specifically, April 10, 1992.

III.  Evaluation of Right Knee Scars

Laws and Regulations

VA received the Veteran's claim for VA compensation in October 2008.  In a July 2009 rating decision, the RO denied the Veteran's claim for an increased rating.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be 'staged.'  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received on October 15, 2008 prior to effective date of the schedular changes and he has not requested application of the new criteria to his claim.  Thus, the Board has applied the pre-October 23, 2008 rating criteria.  

Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the diagnostic criteria state that a 'deep' scar is one associated with underlying soft tissue damage; a 'superficial' scar is one not associated with underlying soft tissue damage; and an 'unstable' scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more.  Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

      Analysis

In an October 2008 VA progress note, the examiner noted sensation grossly intact to light touch with the exception of the right lateral thigh over scar tissue. 

Report of VA examination dated in February 2009 reflects clinical findings of a scar located on the lateral aspect of the knee joint that is 13 cm long.  The examiner noted the scar was broad and the center was hypopigmented.  The scar was not raised or attached to underlying tissues, and there was no obvious tissue loss.  Over this incision and toward the anterior surface of the knee is another scar that was 4 cm long, unattached to underlying tissue, not hypo- or hyperpigmented, and not tender to touch.  Over the medial aspect of the right knee there was a 6 cm long transverse incision just above the greater trochanter that is also not tender to the touch, raised, or depressed.  There was no subcutaneous tissue void.  The diagnosis was scars medial and lateral aspect, right knee.   

During a September 2013 Board hearing, the Veteran showed the VLJ his large scar and reported that he believes his scar is very severe.  He rated the pain as about a 7 or 8 out of 10 most times, but, in the morning when he gets out of bed, it is about 10 out of 10.  He takes pain medication for his knee.  He indicated that the scar is tender and long.  He has occasional shooting pain when he touches the scar and he feels a stretching or pulling sensation when it is cold or raining.  When he wears pants, the material with cause rubbing and he will have peeling of the skin.  The Veteran stated that the last time he was examined he reported his scar hurt "a little bit," but it was not peeling and, therefore, not bothering him. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

On review of the evidence above the Board notes the VA examiner in February 2009 observed there was were three linear scars related to the Veteran's in-service knee injury.  The Veteran asserted to the VA examiner that the scar on his right knee was painful.  The Board notes that there was no objective evidence of pain during the February 2009 VA examination.  Additionally, the Veteran reported the scar caused a "pulling" of the skin; however, the sensation is not a compensable symptom.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, although the scar was not painful during the VA examination, the Veteran has credibly reported pain in the large linear scar.  Therefore, giving the Veteran the benefit of the doubt, the Board concludes that a rating of 10 percent is warranted under Diagnostic Code 7804.  The Board recognizes that the VA examiner noted two other right knee scars upon examination; however, the examiner specifically noted that these were nontender and the Veteran has not asserted otherwise.

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The large right knee scar does not appear to cause any limitation of function of the knee, so compensation under Diagnostic Code 7805 is not warranted.

In sum, the Veteran is shown to have a large linear scar on the right knee, and to have reported pain although no pain was noted on examination.  Therefore, he is entitled to a 10 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Although the schedular criteria does not specifically contemplate the Veteran's reported "pulling" of the skin, the Board finds that there is no evidence to suggest that the symptom more closely approximates a higher rating.  The Veteran's report of pulling is analogous to tenderness of the scar and has been rated accordingly under Diagnostic Code 7804.  Thus, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an effective date of April 10, 1992, for the grant of service connection for headaches and decreased memory due to TBI is granted.

Entitlement to a 10 percent rating for lacerations of the right leg in the region of the right knee is granted.  


REMAND

During his Board hearing, the Veteran testified that he had additional treatment for memory loss at a VAMC in 1994 or 1995.  The Board notes that VA progress notes in the claims file are dated from July to December 1992, August to December 2001, and from August 2008.  As there is an indication that there is additional VA progress note relating to the Veteran diagnosed memory loss and headaches, the Board finds a remand is necessary in order to obtain the outstanding records and associate them with the claims file. 

Additionally, the Board notes that the Veteran last underwent a VA examination for his TBI in January 2012.  At that time, the examiner noted complaints of memory loss without objective evidence; mildly impaired judgment; social interaction that is occasionally inappropriate; motor activity severely decreased due to apraxia; one or more neurobehavioural effects that interfere with or preclude workplace interaction, social interaction, or both, and no headaches associated with TBI.  The examiner noted that the Veteran reported the headaches are now daily and memory is getting worse which is very unusual for TBI.  

In an October 2012 addendum, the VA examiner indicated that the Veteran's headaches were initially caused by TBI, but have evolved to muscle contraction headaches.  He is not prostrate with the headaches.  His present memory problems are not clinically consistent with TBI and his motor activity is only bothered by hand and knee pain.  The examiner noted he made a mistake because he has normal motor activities.  The examiner also noted that his mood swings and anger are not secondary to TBI. 

It seems as if, in the addendum, the examiner has found that the Veteran's symptoms of memory loss and headaches are not associated with TBI and that the Veteran does not in fact have motor activity severely decreased due to apraxia.  Although the examiner noted that the Veteran's mood swings and anger are not secondary to TBI, the examiner did not clarify whether these were the symptoms that accounted for the mildly impaired judgment; social interaction that is occasionally inappropriate; or one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both.  As it is unclear what symptoms the Veteran manifests as a result of his TBI versus his nonservice-connected psychiatric disorder, the Board finds another VA TBI examination is necessary. 

Additionally, the Board notes that a January 2002 VA examiner determined the Veteran's headaches were episodic muscle tension headaches.  The January 2012 examiner has found that the Veteran's headaches have evolved from a symptom of TBI to muscle contraction headaches.  Considering these opinions, the RO should consider whether a separate disability rating for headaches is warranted.  

Furthermore, the Board notes with respect to the Veteran's claim for a TDIU that it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that assertions for TDIU are inextricably intertwined with the issue of an increased rating for TBI.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other private inpatient or outpatient treatment records, subsequent to September 2013, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  After any additional records are associated with the claims file, the Veteran should be afforded an additional VA traumatic brain injury examination in order to more accurately determine the current severity of his service-connected residuals of a TBI.  The entire claims file (i.e., both the paper and electronic claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.

These examinations should be conducted by an examiner who has not heretofore seen or examined the Veteran.  Moreover, the traumatic brain injury examination should be conducted in compliance with the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 which became effective in October 2008.  Following completion of the traumatic brain injury examination, the examiner should, to the extent possible, attempt to differentiate symptomatology due solely to the Veteran's service-connected TBI from that more appropriately attributable to his nonservice-connected acquired psychiatric disorder.  Moreover, to the extent possible, the examiner should attempt to reconcile inconsistencies in the record regarding the severity of the Veteran's residuals of TBI.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


